DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PPH
The PPH notice (see www.uspto.gov/sites/default/files/documents/global-ip5.pdf fifth paragraph on pg. 4) indicates that any claims amended or added after the grant of the request for participation in the Global/IP5 PPH pilot program must sufficiently correspond to one or more allowable/patentable claims in the OEE application.  The applicant is required to submit, along with the amendment, a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application.  If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply.
Drawings
The drawings were received on 8 February 2021.  These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 55, 59, 69, 70, 73, and 74 is/are objected to because of the following informalities:
(a) in claim 55, “a rotor” on line 3 should probably be --said gantry--;
(b) in claim 55, “a center of rotation (COR)” on line 3 should probably be --said COR--;
(c) in claim 59, “a rotor” on line 2 should probably be --said gantry--;
(d) in claim 59, “a center of rotation (COR)” on line 3 should probably be --said COR--;
(e) in claim 69, “said rotor” on line 2 should probably be --said gantry--;
(f) in claim 70, “said rotor” on line 2 should probably be --said gantry--;
(g) in claim 73, “said rotor” on lines 2-3 should probably be --said gantry--; and
(h) in claim 74, “about said about said” on the line before the last line should probably be --about said--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 64, 65, and 73 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further 
The limitation “said at least one detector array is oriented in parallel to radiation effluence from said at least one source of radiation” recited in claim 64 does not appear to further limit or include the newly added limitation “each of said individual scanning units, to face said at least one source of radiation” recited in claim 74.
The limitation “at least one of said scanning units oriented at an angle (α) at which said collimator blocks all radiation parallel to radiation effluence from said at least one source of radiation” recited in claim 65 does not appear to further limit or include the newly added limitation “each of said individual scanning units, to face said at least one source of radiation” recited in claim 74.
The limitation “said positioning comprises positioning said at least one source of radiation at said COR of said rotor” recited in claim 73 does not appear to further limit or include the newly added limitation “positioning said at least one source of radiation off-center and away from said COR” recited in claim 74.
Claim(s) dependent on the claim(s) discussed above is/are also of improper dependent form for the same reasons.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 51, 55-63, and 67-76 is/are rejected under U.S.C. 102(a)(2) as being anticipated by Levy et al. (US 2018/0110496).
	In regard to claim 1, Levy et al. disclose a method for calibrating an N-M imaging system comprising:
(a) providing a plurality of N-M imaging system scanning units, each of said scanning units individually movable in at least two dimensions and each scanning unit positioned at an individual scanning unit first position (e.g., “… Nuclear Medicine (NM) imaging system with an array of detector heads that are individually and independently ” in paragraphs 21 and 23);
(b) positioning at least one source of radiation between at least two of said plurality of scanning units (e.g., “… Method 800 will be described herein with reference to the system and components depicted in FIGS. 1-2, though it should be understood that the method may be applied to other systems without departing from the scope of this disclosure … At 805, method 800 begins the acquisition of photons emitted by a calibration source positioned within the imaging system …” in paragraphs 68 and 69);
(c) moving each of said scanning units to an individual scanning unit second position, where each scanning unit is orientated at an individual scanning unit source acquisition angle (e.g., “… at 810, method 800 rotates or pivots the detector heads acquiring the photons such that all pixels of the detector heads are exposed to the radiation …” in paragraph 69);
(d) recording movement in 3D space of each of said scanning units (e.g., “… there is a need for geometrical correction, as the photon counts and energy measurements recorded by each pixel may be slightly distorted due to the pivoting of the detector … pixel position and detector head rotation …” in paragraphs 67 and 73); and
e.g., “… there is a need for geometrical correction, as the photon counts and energy measurements recorded by each pixel may be slightly distorted due to the pivoting of the detector … At 830, method 800 applies a geometric correction to the acquired data by adjusting the measurements based on the pixel position and detector head rotation … At 835, method 800 calculates gain and offset adjustments for each pixel of each detector to achieve uniform energy and sensitivity response across the detectors …” in paragraphs 67, 73, and 74).
	In regard to claim 51 which is dependent on claim 74, Levy et al. also disclose that said moving comprises concurrently moving said scanning units (e.g., “… movement of a plurality of the imaging detectors 102 and/or detector units 114 may be performed at the same time (e.g., simultaneously or concurrently) …” in paragraph 40).
	In regard to claim 55 which is dependent on claim 74, Levy et al. also disclose that said moving comprises one or more of:  rotating a rotor about a center of rotation (COR), to which said scanning units are coupled (e.g., “… plurality of imaging detectors 102 are mounted to a gantry 104 … gantry motor controller 132 may move the imaging detectors 102 with respect to the subject 110, for example, individually, in segments or subsets, or simultaneously in a fixed relationship to one another. For example, in some embodiments, the gantry controller 132 may cause the imaging detectors 102 and/or one or more of the support members 112 to rotate about the subject 110 …” in paragraphs 23 and 32); and axially moving one or more of said scanning units with respect to said COR (e.g., “… movable detector carrier 116 may be any type of support that allows movement of the detector units 114 relative to the support member 112 and/or gantry 104, which in various ” in paragraph 23).
	In regard to claim 56 which is dependent on claim 74, Levy et al. also disclose that said at least one source of radiation comprises a line source (e.g., “… calibration source 400 includes a radioisotope line source 412 …” in paragraph 52).
	In regard to claim 57 which is dependent on claim 74, Levy et al. also disclose that said position comprises at least one of orientation and location in 3D space (e.g., “… pixel position and detector head rotation …” in paragraph 73).
	In regard to claim 58 which is dependent on claim 74, Levy et al. also disclose that said at least one source of radiation is positioned at a known location (e.g., “… In this way, the calibration source 505 can be used to calibrate the detector 510 without repositioning the calibration source with respect to the detector 510 during the calibration … At 805, method 800 begins the acquisition of photons emitted by a calibration source positioned within the imaging system …” in paragraphs 59 and 69).
	In regard to claim 59 which is dependent on claim 74, Levy et al. also disclose that said plurality of scanning units are coupled to a rotor configured to at least partially rotate about a center of rotation (e.g., “… plurality of imaging detectors 102 are mounted to a gantry 104 … gantry motor controller 132 may move the imaging detectors 102 with respect to the subject 110, for example, individually, in segments or subsets, or simultaneously in a fixed relationship to one another. For example, in some embodiments, the gantry controller 132 may cause the imaging detectors ” in paragraphs 23 and 32).
	In regard to claim 60 which is dependent on claim 74, Levy et al. also disclose that at least one of said plurality of scanning units comprises at least one detector array arranged along at least one surface (e.g., “… For example, each module may be 4x4 cm in size and have 16x16=256 pixels. In some embodiments, each detector unit 114 includes a plurality of modules, such as an array of 1x7 modules. However, different configurations and array sizes are contemplated including, for example, detector units 114 having multiple rows of modules …” in paragraph 24).
	In regard to claim 61 which is dependent on claim 60, Levy et al. also disclose that said generating comprises receiving pixel signals from said at least one detector array (e.g., “… there is a need for geometrical correction, as the photon counts and energy measurements recorded by each pixel may be slightly distorted due to the pivoting of the detector … At 830, method 800 applies a geometric correction to the acquired data by adjusting the measurements based on the pixel position and detector head rotation … At 835, method 800 calculates gain and offset adjustments for each pixel of each detector to achieve uniform energy and sensitivity response across the detectors …” in paragraphs 67, 73, and 74).
	In regard to claim 62 which is dependent on claim 74, Levy et al. also disclose that each said scanning unit comprises a detector array (e.g., “… For example, each module may be 4x4 cm in size and have 16x16=256 pixels. In some embodiments, each detector unit 114 includes a plurality of modules, such as an array of 1x7 modules. However, different configurations and array sizes are contemplated including, for example, detector units 114 having multiple rows of modules …” in paragraph 24), and wherein said generating comprises receiving pixel signals from one or more of said detector arrays (e.g., “… there is a need for geometrical correction, as the photon ” in paragraphs 67, 73, and 74).
	In regard to claim 63 which is dependent on claim 60, Levy et al. also disclose that said at least one of said scanning units is configured to pivot about a longitudinal axis (e.g., see “… During an acquisition of photons from the calibration source 705 by the detector 701, the detector head 701 may be rotated about a central axis of rotation 721 such that the face 710 sweeps out an angle 722, also depicted as the angle φ …” in 
    PNG
    media_image1.png
    973
    1613
    media_image1.png
    Greyscale
 and paragraph 66).
	In regard to claim 67 which is dependent on claim 63, Levy et al. also disclose that said generating comprises:  pivoting said scanning unit about said axis (e.g., see 721 in Fig. 7); sampling exposure of said detector array at at least one pivot angle (e.g., see “… During an acquisition of photons from the calibration source 705 by the detector 701, the detector ” in Fig. 7 and paragraph 66); and generating information regarding detector performance (e.g., “… there is a need for geometrical correction, as the photon counts and energy measurements recorded by each pixel may be slightly distorted due to the pivoting of the detector … At 830, method 800 applies a geometric correction to the acquired data by adjusting the measurements based on the pixel position and detector head rotation … At 835, method 800 calculates gain and offset adjustments for each pixel of each detector to achieve uniform energy and sensitivity response across the detectors …” in paragraphs 67, 73, and 74).
	In regard to claim 68 which is dependent on claim 67, Levy et al. also disclose that said detector performance comprises at least one of a uniformity map and energy resolution (e.g., “… there is a need for geometrical correction, as the photon counts and energy measurements recorded by each pixel may be slightly distorted due to the pivoting of the detector … At 830, method 800 applies a geometric correction to the acquired data by adjusting the measurements based on the pixel position and detector head rotation … At 835, method 800 calculates gain and offset adjustments for each pixel of each detector to achieve uniform energy and sensitivity response across the detectors …” in paragraphs 67, 73, and 74).
	In regard to claim 69 which is dependent on claim 59, Levy et al. also disclose that said moving comprises rotating said rotor (e.g., “… At 827, method 800 rotates the gantry such that the emissions of the calibration source are within the field-of-view of the untested detector heads. Method 800 then returns to 805 to begin an acquisition with the untested detector heads … the method rotates the detector heads about the calibration source and repeats the acquisition until all detec­tor heads acquire enough data to calibrate each detector head …” in paragraph 72), wherein said generating comprises:  pivoting at least one of said scanning units about a longitudinal axis (e.g., see 721 in Fig. 7); and sampling detector exposure at at least one second e.g., see “… During an acquisition of photons from the calibration source 705 by the detector 701, the detector head 701 may be rotated about a central axis of rotation 721 such that the face 710 sweeps out an angle 722, also depicted as the angle φ …” in Fig. 7 and paragraph 66).
	In regard to claim 70 which is dependent on claim 69, Levy et al. also disclose that said moving comprises repeating said rotating of said rotor (e.g., “… At 827, method 800 rotates the gantry such that the emissions of the calibration source are within the field-of-view of the untested detector heads. Method 800 then returns to 805 to begin an acquisition with the untested detector heads … the method rotates the detector heads about the calibration source and repeats the acquisition until all detector heads acquire enough data to calibrate each detector head …” in paragraph 72), and wherein said generating comprises: repeating said scanner unit pivoting and said sampling of said detector exposure at different positions without moving or readjusting said source of radiation (e.g., “… there is a need for geometrical correction, as the photon counts and energy measurements recorded by each pixel may be slightly distorted due to the pivoting of the detector … At 830, method 800 applies a geometric correction to the acquired data by adjusting the measurements based on the pixel position and detector head rotation … At 835, method 800 calculates gain and offset adjustments for each pixel of each detector to achieve uniform energy and sensitivity response across the detectors …” in paragraphs 67, 73, and 74).
	In regard to claims 71 and 72 which are dependent on claim 74, Levy et al. also disclose that said positioning comprises positioning a first (e.g., “… energy peak 305 corresponding to the gamma radiation emitted by the radioisotope …” in paragraph 47) and second (e.g., “… energy peak 307 corresponding to the x-ray radiation emitted by the x-ray fluorescence source …” in paragraph 47) of a plurality of radiation sources among said plurality of scanning units, wherein said plurality of radiation sources emit radiation at at least two e.g., “… energy peak 305 corre­sponds to an energy level of 122 kiloelectronvolts (keV), while the energy peak 307 corresponds to an energy level of 58.8 keV …” in paragraph 48).
	In regard to claim 73 which is dependent on claim 55 in so far as understood, Levy et al. also disclose that said positioning comprises positioning said at least one source of radiation at said COR of said rotor (e.g., see centered calibration source positioned at said COR in Fig. 6).
	In regard to claim 74 which is dependent on claim 1, Levy et al. also disclose that said plurality of N-M imaging system scanning units are mounted to a gantry which is rotatable about a center of rotation (COR) (e.g., “… plurality of imaging detectors 102 are mounted to a gantry 104 … gantry motor controller 132 may move the imaging detectors 102 with respect to the subject 110, for example, individually, in segments or subsets, or simultaneously in a fixed relationship to one another. For example, in some embodiments, the gantry controller 132 may cause the imaging detectors 102 and/or one or more of the support members 112 to rotate about the subject 110 …” in paragraphs 23 and 32), wherein said individual scanning unit first position for each scanning unit has an individual scanning unit initial source acquisition angle (e.g., “… Nuclear Medicine (NM) imaging system with an array of detector heads that are individually and independently movable … one or more of the heads are capable of a plurality of types of movement, such as rotation and linear motion … movable detector carrier 116 may be any type of support that allows movement of the detector units 114 relative to the support member 112 and/or gantry 104, which in various embodiments allows the detector units 114 to move linearly towards and away from the support member 112, such as radially inward and outwards for positioning adjacent the subject 110. For example, as described herein, the detector units 114 may be controlled to move independently of each other towards or ” in paragraphs 21 and 23); wherein said positioning comprises:  positioning said at least one source of radiation off-center and away from said COR (e.g., see the off-centered calibration source that is away from said COR in 
    PNG
    media_image2.png
    1552
    1568
    media_image2.png
    Greyscale
); and receiving individual scanning unit sensor data for each said individual scanning unit (e.g., “… there is a need for geometrical correction, as the photon counts and energy measurements recorded by each pixel may be slightly distorted due to the pivoting of the detector … At 830, method 800 applies a geometric correction to the acquired data by adjusting the measurements based on the pixel position and detector head rotation … At 835, method 800 calculates gain and offset adjustments for each pixel of each detector to achieve uniform energy and sensitivity response across the detectors …” in paragraphs 67, 73, and 74), wherein said moving comprises moving, using said sensor data, each of said individual scanning units, to face said at least one source of radiation, at said individual e.g., “… during an acquisition, a detector head 610 may be pivoted, swung, or rotated as described hereinabove with regard to FIGS. 1-2 such that the calibration source 605 is within the field-of-view of each pixel of the detector head 610 during the acquisition …” in paragraph 65), and wherein said method comprises rotating said gantry about said about said COR and repeating said moving and said recording (e.g., “… including one or more of the first through third examples, the plurality of detectors are coupled to a gantry, and further comprising, during the detecting of the photons, rotating the gantry …” in paragraph 85).
	In regard to claim 75 which is dependent on claim 74, Levy et al. also disclose that each said scanning unit is moveable in at least two dimensions (e.g., “… each of the imaging detectors 102 includes a detector unit 114, at least some of which are mounted to a movable detector carrier 116 (e.g., a support arm or actuator that may be driven by a motor to cause movement thereof) that extends from the gantry 104 … During an acquisition of photons from the calibration source 705 by the detector 701, the detector head 701 may be rotated about a central axis of rotation 721 such that the face 710 sweeps out an angle 722, also depicted as the angle φ …” in paragraphs 23 and 66).
	In regard to claim 76 which is dependent on claim 75, Levy et al. also disclose that said at least two dimensions include at least one rotational direction and at least one translational direction (e.g., “… each of the imaging detectors 102 includes a detector unit 114, at least some of which are mounted to a movable detector carrier 116 (e.g., a support arm or actuator that may be driven by a motor to cause movement thereof) that extends from the gantry 104 … During an acquisition of photons from the calibration source 705 by the detector 701, the detector head 701 may be rotated about a central axis of rotation 721 such that the face 710 sweeps out an angle 722, also depicted as the angle φ …” in paragraphs 23 and 66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 52, 64, and 65 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Levy et al. (US 2018/0110496).
	In regard to claim 52 which is dependent on claim 74, Levy et al. also disclose that said N-M imaging system comprises a plurality of extending arms, where each of said scanning units is mounted to said gantry by an extending arm of said plurality of extending arms, wherein said moving comprises:  extending at least one of said extending arms from a reference location position to a second position along a first distance, wherein said moving each of said scanning units to face said at least one source of radiation comprises concurrently moving each of said scanning units (e.g., “… each of the imaging detectors 102 includes a detector unit 114, at least some of which are mounted to a movable detector carrier 116 (e.g., a support arm or actuator that may be driven by a motor to cause movement thereof) that extends from the gantry 104 … During an acquisition of photons from the calibration source 705 by the detector 701, the detector head 701 may be rotated about a central axis of rotation 721 such that the face 710 sweeps out an angle 722, also depicted as the angle φ …” in paragraphs 23 and 66), and wherein said generating comprises generating at least one angular orientation map of all of said scanning units based on said recording of said e.g., “… there is a need for geometrical correction, as the photon counts and energy measurements recorded by each pixel may be slightly distorted due to the pivoting of the detector … At 830, method 800 applies a geometric correction to the acquired data by adjusting the measurements based on the pixel position and detector head rotation … At 835, method 800 calculates gain and offset adjustments for each pixel of each detector to achieve uniform energy and sensitivity response across the detectors …” in paragraphs 67, 73, and 74).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the moving of Levy et al. comprises concurrently extending at least one of said extending arms from a reference location position to a second position along a first distance, in order to calibrate pixel position determination.
	In regard to claim 64 which is dependent on claim 60 in so far as understood, Levy et al. also disclose that said at least one scanning unit is configured to pivot and maintain an orientation in which said at least one detector array is oriented in parallel to radiation effluence from said at least one source of radiation (e.g., see “… During an acquisition of photons from the calibration source 705 by the detector 701, the detector head 701 may be rotated about a central axis of rotation 721 such that the face 710 sweeps out an angle 722, also depicted as the angle φ …” in Fig. 7 and paragraph 66).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as the angle φ of Levy et al. is sweep out, zero signals is measured when the detector array is oriented in parallel to radiation effluence from the radiation source.
	In regard to claim 65 which is dependent on claim 64 in so far as understood, Levy et al. also disclose that said scanning unit comprises a collimator (e.g., “… radiation detection faces may be covered by or have coupled thereto a collimator 122 …” in paragraph 29) and e.g., see “… During an acquisition of photons from the calibration source 705 by the detector 701, the detector head 701 may be rotated about a central axis of rotation 721 such that the face 710 sweeps out an angle 722, also depicted as the angle φ …” in Fig. 7 and paragraph 66).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as the angle φ of Levy et al. is sweep out, zero signals is measured when the collimator blocks all radiation parallel to radiation effluence from the radiation source.
Claim(s) 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2018/0110496) in view of Grobshtein et al. (US 2015/0276949).
	In regard to claim 53 which is dependent on claim 74, the method of Levy et al. lacks an explicit description that “adjusting the measurements based on the pixel position and detector head rotation” comprises receiving and recording encoder data.  However, position sensors are well known in the art (e.g., see “… positions sensors or encoders that are used to determine the orientation and/or angle of rotation of each of the detector columns …” in paragraph 121 of Grobshtein et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional position sensor e.g., “… positions sensors or encoders that are used to determine the orientation and/or angle of rotation of each of the detector columns …”) for the unspecified position sensor of Levy et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional position sensor (e.g., an encoder, in order to “adjusting the measurements based on the pixel position and detector head rotation”) as the unspecified position sensor of Levy et al.
	In regard to claim 54 which is dependent on claim 74, the method of Levy et al. lacks an explicit description that “adjusting the measurements based on the pixel position and detector head rotation” comprises receiving, for each said scanning unit, encoder data from one or more associated encoder and recording said encoder data, and wherein each said scanning unit includes said one or more associated encoder configured to measure movement of said scanning unit.  However, position sensors are well known in the art (e.g., see “… positions sensors or encoders that are used to determine the orientation and/or angle of rotation of each of the detector columns …” in paragraph 121 of Grobshtein et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional position sensor (e.g., “… positions sensors or encoders that are used to determine the orientation and/or angle of rotation of each of the detector columns …”) for the unspecified position sensor of Levy et al. and the results of the e.g., each said scanning unit includes one or more associated encoder configured to measure movement of said scanning unit, in order to “adjusting the measurements based on the pixel position and detector head rotation”) as the unspecified position sensor of Levy et al.
Claim(s) 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2018/0110496) in view of Hefetz et al. (US 2018/0059270).
	In regard to claim 66 which is dependent on claim 63, Levy et al. also disclose that said method further comprises registering signals produced from at least one detector array.  The method of Levy et al. lacks an explicit description of measuring scatter radiation at said position.  However, Hefetz et al. teach (paragraph 109) that “… as part of a calibration or re-calibration procedure, knowledge of the true energy response of a pixel may be utilized for qualifying the pixel and for correctly setting an energy window for the pixel during imaging. To measure a true energy response, a pure single-peak source may be employed; however, such sources may be difficult to obtain and/or use in the field. Cobalt, which may for example be utilized in the field, has two peaks. In various embodiments, the energy response of the pixel may be obtained by computing a deconvolution process with a known true spectrum of the source. With reference to FIG. 17, a measured 1700 (e.g., from a 2 peak calibration source such as Cobalt) may be deconvolved to recover a single energy source curve for calibration, using the assumption that the energy response function remains essentially similar for different peak energies, with the response shifting with different peak energy levels. In FIG. 17, the measured signal 1700 may be understood as the result of the convolution of a known emission of Cobalt with the energy response of the pixel. In FIG. 17, contributions to the measured signal 1700 include the first cobalt peak 1710, the second peak 1720, first scatter 1730 of the first peak 1710, and ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure scatter radiation at the position of Levy et al., in order to determine the energy response of the pixel.
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 8 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Levy et al. fail to teach measurement or recording of movement of the scanning units.  Examiner respectfully disagrees.  As discussed in the previous office action, Levy et al. disclose recording movement in 3D space of each of said scanning units (e.g., “… there is a need for geometrical correction, as the photon counts and energy measurements recorded by each pixel may be slightly distorted due to the pivoting of the detector … pixel position and detector head rotation …” in paragraphs 67 and 73).  Thus at least  et al. teach a geometric correction (for photon counts and energy measurement distortions “due to the pivoting of the detector”) is applied to the acquired detector data by adjusting the photon counts and energy measurements based on the pixel position and detector head rotation.  Therefore, Levy et al. teach recording of movement of the scanning units so as to achieve “geometrical correction, as the photon counts and energy measurements recorded by each pixel may be slightly distorted due to the pivoting of the detector”.
Applicant argues that Levy et al. fail to have the ability (and/or to envision) moving scanning units to face a source of radiation.  Examiner respectfully disagrees.  Levy et al. state (paragraph 65) that “… during an acquisition, a detector head 610 may be pivoted, swung, or rotated as described hereinabove with regard to FIGS. 1-2 such that the calibration source 605 is within the field-of-view of each pixel of the detector head 610 during the acquisition …”.  Therefore, Levy et al. teach moving scanning units to face a source of radiation.
Applicant argues that Levy et al. fail to appreciate the potential for rapid calibration provided by an off-center source and gantry rotation.  Examiner respectfully disagrees.  Levy et al. state (paragraph 62) that “… calibration source 605 is positioned in the imaging bore 618 of the gantry 615 …” wherein the calibration source 605 comprises “… line source 607 …” and “… fluorescence source 608 …”.  In an illustrated embodiment, Levy et al. teach one of the “… line source 607 …” and “… fluorescence source 608 …” is positioned at the center of rotation and other is positioned off-center (e.g., see Fig. 6).  Levy et al. also claimed (1 and 5) a “… method, comprising: detecting, with a plurality of detectors, photons emitted by a calibration source comprising a radioactive line source and a fluorescence source, while pivoting one or more detectors of the plurality of detectors; and calibrating, with a processor communicatively coupled to ” and “… during the detecting of the photons, rotating the gantry …”.  Therefore, Levy et al. teach calibration provided by an off-center source and gantry rotation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884